Citation Nr: 0834679	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, NY, which denied the benefit sought on appeal.

In September 2007, the veteran's claim was remanded for 
additional evidentiary development.  The requested action was 
taken and the case is appropriately before the Board for 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has one service-connected disability with an 
evaluation of 40 percent, and as such, it does not meet the 
threshold requirements for a TDIU.  

3.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disability.  



CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for TDIU, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in October 
2007.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2004 VCAA notice was given prior 
to the appealed AOJ decision, dated in December 2004.  The 
notice in compliance with Dingess, however, was issued 
following the AOJ decision.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
October 2007 and a Supplemental Statement of the Case was 
issued subsequent to that notice in May 2008, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to severity of his disability and its impact on 
his employment, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran contends that he has been unemployed since 1987 
and attributes it to his service-connected back disability.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran is currently service-connected for chronic 
myositis of the right dorsal spine area.  The veteran's 
rating is 40 percent, therefore, the veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. § 
4.16(a) for consideration of entitlement to TDIU.  

Under certain circumstances, a total rating may based on 
extraschedular considerations under 38 C.F.R. § 4.16(b).  § 
4.16(b) allows for a veteran who does not meet the threshold 
requirements for the assignment of TDIU but who is deemed by 
the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Pursuant to the Board's September 2007 remand, the veteran 
underwent a VA examination in April 2008.  The veteran 
reported that he experiences pain in his entire spine 
everyday.  The pain level in his neck and low back is 10/10 
on a scale of 1 to 10, with 10 being the most severe pain.  
The pain level in his mid back is noted at 4/10.  The veteran 
is treated with a TENS unit, pain medication and he uses a 
back brace.  The veteran reported being able to perform his 
normal daily activities, but restricts the level of certain 
activities like lifting.  He advised that he was able to 
drive, ride and sit, and is able to do so if the surface is 
hard.  The veteran related that he is able to ascend and 
descend stairs slowly and is able to walk one block.  He can 
only stand for 10-15 minutes due to arthritis in his feet.  
He denied bowel or bladder dysfunction, but noted that his 
sleep is interrupted by back pain.  

Regarding his employment history, the veteran advised that he 
worked as a sheet metal worker until 1975 and had to stop 
secondary to his back pain.  He reported working from 1978 to 
1993 as a greens keeper and was self-employed as a tool 
sharpener.  He eventually had to quit that job due to the 
pressure to perform and the pain he experienced from his feet 
to his neck.  

The veteran was diagnosed as having cervical spondylosis, 
degeneration of the lumbar or lumbosacral intervertebral 
disc, and degenerative joint disease in multiple sites.  Upon 
physical examination, the examiner noted that it was 
difficult to determine whether the veteran's low back pain is 
attributed to his service-connected myositis or his 
degenerative disc disease.  The veteran was noted to have a 
significant amount of spinal pain that has precluded him from 
performing much physical activity.  The veteran was noted to 
be capable of performing sedentary work if not required to 
sit in any one position for more than a few minutes.  There 
is no other opinion of record.  

Based on the evidence as outlined above, the Board finds that 
the veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disability.  The Board appreciates the arguments of 
the veteran's representative that the examiner could not 
differentiate between the service-connected myositis and his 
degenerative disc disease and is, therefore, entitled to TDIU 
on a reasonable doubt/equipoise basis.  The record does not, 
however, reflect that the veteran is unemployable, nor has he 
undergone frequent periods of hospitalizations, due to his 
service-connected myositis of the low back.  In fact, the 
only medical opinion of record suggests that they veteran may 
be limited in his employment opportunities, but can still 
perform sedentary work.  It is important to note that loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board finds that the 40 
percent evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
Thus, this claim will not be referred to the Director of 
Compensation and Pension for review.


ORDER

Entitlement to TDIU is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


